USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 1 of 10


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 BRENT TAYLOR,

               Plaintiff,

                      v.                          CAUSE NO. 1:20-CV-477-WCL-SLC

 COUNTY OF ALLEN, et al.,

               Defendants.

                                 OPINION AND ORDER

       Brent Taylor, a prisoner without a lawyer, filed a complaint under 42 U.S.C.

§ 1983 and state law against Allen County, the Allen County Health Department, the

Allen County Board of Commissioners, Allen County Sheriff David J. Gladieux, and the

Fort-Wayne-Allen County Board of Public Health about the conditions at the Allen

County Jail. ECF 35. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

       Taylor’s lengthy complaint can be divided into three sections: (1) § 1983 claims

based on the conditions in his initial holding cell; (2) § 1983 claims based on the
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 2 of 10


conditions in the protective custody units; and (3) state-law tort claims. Each will be

discussed in turn.

                                  A. Initial Holding Cell

        Taylor alleges that when he was booked into the Allen County Jail, he spent

three days in a feces-encrusted cell that he was unable to clean. ECF 35 at 10. Assuming

this states a constitutional violation, Taylor does not name a viable defendant. The only

individual defendant Taylor named is Sheriff Gladieux. But in order for a defendant to

be held individually liable under § 1983, that defendant must have “personal

involvement in the alleged constitutional deprivation to support a viable claim.” Palmer

v. Marion Cnty., 327 F.3d 588, 594 (7th Cir. 2003). The complaint contains no indication

that Gladieux was aware of the conditions in the holding cell. Taylor alleges that he

“asked several correctional officers for cleaning supplies” and he used the intercom in

his cell to ask “central command for cleaning supplies.” ECF 35 at 9-10. None of this

provides a basis to infer that Gladieux was personally involved in the conditions of the

cell or in the denial of cleaning supplies. “Liability under § 1983 is direct rather than

vicarious; supervisors are responsible for their own acts but not for those of

subordinates, or for failing to ensure that subordinates carry out their tasks correctly.”

Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018). Therefore, the complaint does not

state a claim against Gladieux in his individual capacity for the condition of the holding

cell.

        Nor does the complaint plausibly allege an official-capacity claim against any of

the defendants based on the condition of the holding cell. An official-capacity claim


                                              2
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 3 of 10


requires a plaintiff to allege the injury was caused by an unconstitutional policy or

practice attributable to a governmental entity or policymaker. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658 (1978); J.K.J. v. Polk Cnty., 960 F.3d 367, 377 (7th Cir. 2020). Nothing

suggests the condition of the cell or denial of cleaning supplies was due to a policy or

practice, but rather due to individual jail employees not doing their jobs.

                                B. Protective Custody Units

       Taylor next proceeds to detail deficiencies in two protective custody units he

lived in—L-Block and M-Block. In L-Block, he complains about overcrowding, a

sometimes-nonfunctioning toilet in his cell, periodic water shut-downs, and generally

unclean living conditions. ECF 35 at 10-11. He contends that overcrowding caused him

to sleep on the floor, where he was constantly exposed to water leaking from the toilet

while he slept. Id. at 10. He says the toilet in his cell was not usable for weeks, which

meant he and his cellmates either had to wait for the one hour a day that they were let

out to use the toilet in the day room or use the toilet in the cell and leave the waste

sitting there. Id. at 11. Taylor further complains that the vents in his cell were clogged

with dirt and grime, restricting the air flow. Id. at 12.

       Taylor goes on to allege that the living area in L-Block is not regularly cleaned.

ECF 35 at 11. In contrast to general population, where certain inmates are designated as

trustees and tasked with cleaning the living area, no jail trustees or other staff members

are assigned to clean the living areas in protective custody. Id. As a result, the toilet in

the day room was covered in urine and feces, and the rest of the area was filthy. Id.




                                               3
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 4 of 10


Taylor alleges that adequate cleaning supplies were not provided, and the dirty

condition caused skin irritation and rashes. Id. at 12-13.

       When Taylor moved to M-Block, the problems with the clogged vents, the

nonfunctioning toilet in his cell, and the dirty conditions persisted. ECF 35 at 13.

Between May and October 2020, there were insects in his cell, and he suffered severe

bite marks all over his body. Id.

       Because Taylor was a pretrial detainee, his claims must be assessed under the

Fourteenth Amendment. Mulvania v. Sheriff of Rock Island Cnty., 850 F.3d 849, 856 (7th

Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding

pretrial detainees in conditions that ‘amount to punishment.’” Id. (quoting Bell v.

Wolfish, 441 U.S. 520, 535 (1979)). Inmates are held in conditions that amount to

punishment when they are not provided with “reasonably adequate ventilation,

sanitation, bedding, hygienic materials, and utilities.” Hardeman v. Curran, 933 F.3d 816,

820 (7th Cir. 2019) (quoting Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016)). Beyond

this, a pretrial detainee must also plausibly allege a defendant’s “response was

objectively unreasonable under the circumstances” and that the defendant “acted

purposely, knowingly, or recklessly with respect to the consequences of [his] actions.”

Mays v. Emanuele, 853 F. App’x 25, 26-27 (7th Cir. 2021). “A jail official’s response to

serious conditions of confinement is objectively unreasonable when it is ‘not rationally

related to a legitimate nonpunitive governmental purpose’ or is ‘excessive in relation to

that purpose.’” Id. (quoting Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015).




                                              4
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 5 of 10


       Taylor does not plausibly allege an individual-capacity claim against Sheriff

Gladieux for the conditions in the protective custody units because there is no basis to

infer Gladieux was personally involved in the alleged violation. Nowhere does the

complaint allege that he was aware of the conditions. Taylor contends that Gladieux

had personal knowledge of the conditions through the tort claims notice he filed, ECF

35 at 17, through “several complaint forms sent to high ranking jail officials such as

Lt. Vachon and Jail Commander Cpt. Butler,” ECF 34 at 4, and by virtue of his position

in the jail, id. These allegations are insufficient to allow an inference that Gladieux ever

received those complaints or otherwise had personal knowledge of the conditions.

       The complaint, however, does state an official-capacity claim against Sheriff

Gladieux. An official capacity claim requires a plaintiff to allege the constitutional

violation was caused by a policy or practice attributable to the Sheriff’s Department. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). There are several ways in which a

plaintiff may prove Monell liability:

       First, she might show that the action that is alleged to be unconstitutional
       implements or executes a policy statement, ordinance, regulation, or decision
       officially adopted and promulgated by that body’s officers. Second, she might
       prove that the constitutional deprivation was visited pursuant to governmental
       custom even though such a custom has not received formal approval through the
       body’s official decisionmaking channels. Third, the plaintiff might be able to
       show that a government’s policy or custom is made by those whose edicts or acts
       may fairly be said to represent official policy. . . . Either the content of an official
       policy, a decision by a final decisionmaker, or evidence of custom will suffice.

 Glisson v. Ind. Dep’t of Corr., 849 F.3d 372, 379 (7th Cir. 2017) (en banc) (quotation marks,

citations, and internal alterations omitted). Taylor alleges that there is no system for

cleaning the protective custody units, unlike in the general population where inmate

trustees are assigned to clean the living areas. As a result of the lack of an established


                                              5
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 6 of 10


cleaning procedure, the cells and the living areas fell below a minimal level of

cleanliness, causing him skin rashes and irritation. Given that there is a cleaning policy

for the general population, it is reasonable to infer that the lack of a similar policy in the

protective custody units was a conscious decision on the part of the Sheriff. Taylor may

proceed against Gladieux on this claim.

       However, Taylor does not state a claim under § 1983 against the remaining

defendants. He has not identified a practice or policy attributable to any of them that

contributed to the conditions in the protective custody units.

       Legally, Allen County and the Allen County Board of Commissioners are treated

as the same entity. See Schon v. Frantz, 156 N.E.3d 692, 700 (Ind. Ct. App. 2020) (“[I]n

legal contemplation, the board of commissioners is the county. . .. As such, Allen

County is its Commissioners.” (quotation marks omitted)). Neither entity can be

charged with responsibility for any policy causing the injuries here. Under Indiana law,

a county jail is under the supervision of the county sheriff; the responsibility of

administering and operating the jail is placed solely on the sheriff; and the sheriff is

responsible for the care of the prisoners confined there. IND. CODE § 36-2-13-5(a)(7);

Weatherholt v. Spencer Cnty., 639 N.E.2d 354, 356-57 (Ind. Ct. App. 1994).

       [T]he statutory duties of a county and a sheriff, respectively, are set forth as
       follows: ‘The executive shall establish and maintain a . . . county jail . . ..’ IND.
       CODE § 36-2-24. ‘The sheriff shall . . . take care of the county jail and the prisoners
       there.’ IND. CODE § 36-2-13-5(a)(7). We concluded that a county’s duty to
       ‘maintain’ its jail is a duty to keep the jail open for use and in good repair.
       Weatherholt, 639, N.E.2d at 356. The statute does not impose a duty upon a county
       to administer its jail. Rather, it is the sheriff who is charged with a statutory duty
       to administer the jail in a manner which preserves the safety of inmates. Id. Thus,
       we held that once the county establishes and then reasonably maintains the jail, it
       is not responsible for administering the manner of an inmate’s incarceration. Id.




                                              6
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 7 of 10


Donahue v. St. Joseph Cnty. ex rel. Bd. of Com’rs of St. Joseph Cnty., 720 N.E.2d 1236, 1240

(Ind. Ct. App. 1999). Taylor’s complaints about clogged vents, dirty floors and toilets,

and insects concern the cleaning policies of the jail, not the state of the building.

Therefore, neither the County nor the Board of Commissioners may be held liable under

§ 1983.

       The Health Department and the Board of Health also cannot be charged with

unconstitutional policies or practices that caused Taylor’s injury. Taylor attempts to

plead their involvement by alleging that he wrote two letters to the Fort Wayne-Allen

County Health Department about the insect issue and unsanitary conditions but

received no response. ECF 35 at 14, 16. This is insufficient to hold them liable under

§ 1983. Assuming that the Health Department or the Board of Health was empowered

to inspect the jail for health violations, see IND. CODE § 16-20-1-21, any failure to do so

does not provide a basis for § 1983 liability because Taylor has no constitutional right to

an inspection. “[The constitution] limits the powers of government but does not give

people legally enforceable rights to demand public services and to obtain damages or

other legal relief if the government fails to provide them.” Tuffendsam v. Dearborn Cnty.

Bd. of Health, 385 F.3d 1124, 1126 (7th Cir. 2004) (citing DeShaney v. Winnebago Cnty.

Dep’t of Social Services, 489 U.S. 189 (1989)).

                                     C. State-Law Claims

          Taylor also includes state-law tort claims against each of the defendants. He

alleges that he satisfied the notice requirements in the Indiana Tort Claims Act. See IND.

CODE § 34-13-3-6; Poole v. Clase, 476 N.E.2d 828 (Ind. 1985).


                                                  7
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 8 of 10


       “To recover under a theory of negligence, a plaintiff must establish three

elements: (1) a duty on the part of the defendant to conform his conduct to a standard of

care arising from his relationship with the plaintiff, (2) a failure of the defendant to

conform his conduct to the requisite standard of care required by the relationship, and

(3) an injury to the plaintiff proximately caused by the breach.” Trout v. Buie, 653 N.E.2d

1002, 1008 (Ind. Ct. App. 1995). Taylor alleges the Sheriff breached his duty to “take care

of the county jail and the prisoners there.” IND. CODE § 36-2-13-5(a). This duty requires

him to “exercise reasonable care to preserve his prisoners’ health and safety.” Trout, 653

N.E.2d at 1008. The Sheriff, in his official capacity, may be held liable for the negligent

acts of his employees. See Perkins v. Lawson, 312 F.3d 872, 876 (7th Cir. 2002). Therefore,

Taylor has stated a negligence claim against the Sheriff in his official capacity based on

jail staff’s breach of the duty to exercise reasonable care to preserve Taylor’s health.

       However, the Sheriff is immune under Indiana law from liability in his

individual capacity. Indiana Code § 34-13-3-5 provides immunity for acts a public

employee takes in the scope of employment. Maintaining the jail is within the scope of

the Sheriff’s employment.

       Taylor does not state any state-law claims against the remaining defendants. As

for the Board of Commissioners and Allen County, they do not owe him a duty. As

discussed above, “[o]nce the Commissioners establish and reasonably maintain a jail,

they are not responsible for administering the manner of an inmate’s incarceration.”

Robins v. Harris, 740 N.E.2d 914, 918 (Ind. Ct. App. 2000), aff’d in part and vacated in part

by Robins v. Harris, 769 N.E.2d 586, 587 (Ind. 2002) (“[W]e now summarily affirm the


                                               8
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 9 of 10


original and rehearing opinions of the Court of Appeals except as to the availability of

consent as a defense to the claim of battery . . ..” (footnote omitted)).

       As to the Health Department and Board of Health, even assuming they owed a

duty to Taylor, they are immune under Indiana law. Taylor’s complaint against these

defendants is that they failed to enforce sanitation laws. They are entitled to immunity

for loss resulting from a failure to enforce the law. Under the Indiana Tort Claims Act, a

governmental entity is immune from liability “if a loss results from . . . [t]he adoption

and enforcement of or failure to adopt or enforce a law (including rules and

regulations) . . . unless the act of enforcement constitutes false arrest or false

imprisonment.” IND. CODE § 34-13-3-3(a)(8). “[W]hat was required to establish

immunity was that the activity be one in which government either compels obedience

to laws, rules, or regulations or sanctions or attempts to sanction violations thereof.”

Davis v. Animal Control—City of Evansville, 948 N.E.2d 1161, 1164 (Ind. 2011). Thus, any

failure to enforce the sanitation laws at the jail cannot be the basis of a state-law claim.

       For these reasons, the court:

       (1) LIFTS the stay;

       (2) GRANTS Brent Taylor leave to proceed against Sheriff David Gladieux in his

official capacity for compensatory and punitive damages for implementing a policy at

the Allen County Jail to not have a system of cleaning the protective custody units that

resulted in skin irritation and rashes in violation of the Fourteenth Amendment;

       (3) GRANTS Brent Taylor leave to proceed against Sheriff David Gladieux in his

official capacity for compensatory and punitive damages for breaching the duty of care


                                               9
USDC IN/ND case 1:20-cv-00477-WCL-SLC document 54 filed 09/01/21 page 10 of 10


 to maintain the jail in a reasonably sanitary condition, resulting in skin irritation and

 rashes in violation of state law;

        (4) DISMISSES all other claims;

        (5) DISMISSES County of Allen, Allen County Health Department, Allen County

 Board of Commissioners; Fort Wayne-Allen County Board of Public Health;

        (6) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

 United States Marshals Service to use any lawful means to locate and serve process on)

 Sheriff David Gladieux at Allen County Jail, with a copy of this order and the complaint

 (ECF 34, 35), pursuant to 28 U.S.C. § 1915(d);

        (7) ORDERS Allen County Jail to provide the full name, date of birth, and last

 known home address of any defendant who does not waive service if it has such

 information; and

        (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff David Gladieux to

 respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-

 1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

 screening order.

        SO ORDERED on September 1, 2021.

                                                   s/William C. Lee
                                                   JUDGE WILLIAM C. LEE
                                                   UNITED STATES DISTRICT COURT




                                              10
